Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Response to Amendment
The Amendment filed 10/15/2021 has been entered. Claims 1, 3, 5-8 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 07/16/2021.   
	
Allowable Subject Matter
Claim 1, 3, 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 5, the closest prior art, Grist et al. (Samantha M. Grist, et al, “Optical Oxygen Sensors for Applications in Microfluidic Cell Culture”, 2010, Sensors, 10, 9286-9316, hereinafter “Grist”), fails to teach wherein the nanoparticle has a size of 500 nm; a plurality of linkers disposed on the nanoparticle; and a plurality of fluorescent 
As elaborated by Applicant in the Remarks filed 10/15/2021 (see pages 5-9), it would not have been obvious to one of ordinary skill in the art to have modified Grist to incorporate the teachings of Ruedas-Rama to provide the nanoparticle with a size of 500 nm, since 500 nm is too large to pass through the cell as disclosed by modified Grist (see Remarks page 5-6 regarding Lin). 
Furthermore, as elaborated by Applicant in the Remarks filed 10/15/2021 (see pages 6-9), the prior art fails to teach alone or in combination, “a plurality of linkers disposed on the nanoparticle; and a plurality of fluorescent molecules, disposed on the plurality of linkers”.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of independent claims 1 and 5, specifically the nanoparticle has a size of 500 nm, the plurality of linkers, and the plurality of fluorescent molecules having hydrophilic and hydrophobic regions as claimed. Thus, claim 1 and 5 are deemed allowable. Claims 3 and 6-8, are deemed allowable based on their dependency on claims 1 and 5 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798              
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797